DETAILED ACTION
This communication is in respond to applicant’s amendment filed on November 29, 2021. Claims 1-2, 4-11, and 13-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection of claims 10-18 under 35 U.S.C. 112(a) has been withdrawn in light of applicant’s amendment filed on 11/29/2021.
Applicant's remaining arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,489,132 B1 to Bloomcamp et al. (hereinafter Bloomcamp) in view of US PG-PUB No. 2014/0121891 A1 to Barrett et al. (hereinafter Barrett).

providing a mobile terminal on which there is installed an application to use data of the transportation vehicle (Bloomcamp, col. 1, lines 41-67, and col. 3, lines 4-33, mobile device is registered with transportation vehicle for accessing an On Board Diagnostic system of the vehicle, the access is implemented by invoking an application on the mobile device); 
providing a dedicated memory in which, data of the transportation vehicle are provided for retrieval by the mobile terminal via a controller of the transportation vehicle (Bloomcamp, col. 4, lines 49-61, the On Board Diagnostic system gather information about the transportation vehicle to be access by mobile device, the location in the On Board Diagnostic system that stores the gathered information about the transportation vehicle corresponds to the claimed dedicated memory; the processor in the On Board Diagnostic system corresponds to the claimed controller); 
authenticating the application on an authentication module by an identification feature (Bloomcamp, col. 3, lines 17-33, “When the user of the transportation vehicle invokes an application on his/her mobile device to request access to the On Board Diagnostic system of the transportation vehicle, the mobile device may receive an authorization request from the On Board Diagnostic system. The mobile device may present a prompt to the user requesting the user to input established user credentials, for example credentials linked to the user in the mobile device's profile on the On Board Diagnostic system access list. The user credentials may comprise a username and password, user credentials, a Personal Identification Number (PIN), or other authorization information. The mobile device may transmit these user credentials to the On Board Diagnostic system”); and 

wherein the controller is connected to one or more transportation vehicle-internal communication systems (Bloomcamp, col. 4, lines 49-61, “In an embodiment, the On Board Diagnostic system 130 may be configured to gather information about the transportation vehicle 125. ...the On Board Diagnostic system 130 may communicate with various sensors throughout the transportation vehicle 125. In some contexts, such information may be referred to as diagnostic information.”),
Bloomcamp further disclosed the controller prevents the application on the mobile terminal from accessing the one or more transportation vehicle-internal communication systems (Bloomcamp, col. 7, lines 35-38, “The access credentials may help prevent unauthorized parties from accessing the On Board Diagnostic system 130 from the user's mobile device 102”, i.e., the on board diagnostic system prevents application on the mobile device from accessing data when authentication fail);
Bloomcamp does not explicitly disclose the controller prevents authenticated application from accessing the one or more transportation vehicle-internal communication systems, however, in an analogous art in controlling access to vehicle resource from mobile device, Barrett disclosed preventing authenticated application from accessing vehicle-internal communication systems (Barrett, par 0045, “the certification module 108 determines that mobile device 102 is authenticated at a level that permits the mobile device 102 to access events mapped from the CAN messages by the mapping platform 112 rather than accessing the 

As per claim 2, Bloomcamp-Barrett disclosed the method of claim 1, wherein the controller is designed to retrieves data of the transportation vehicle to be stored in the dedicated memory via the one or more transportation vehicle-internal communication systems (Bloomcamp, col. 4, lines 49-61, “In an embodiment, the On Board Diagnostic system 130 may be configured to gather information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may be configured to gather information about fluid levels, tire pressure, major systems of the transportation vehicle 125, the engine of the transportation vehicle 125, malfunctions, damages, internal temperatures, installed software, installed firmware, and/or other information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may communicate with various sensors throughout the transportation vehicle 125. In some contexts, such information may be referred to as diagnostic information.”). 



As per claim 7, Bloomcamp-Barrett disclosed the method of claim 1, wherein the dedicated memory is a component of a transportation vehicle-specific media playback system, of a transportation vehicle-specific communication unit having Internet connectivity or of a central computer that communicates with the mobile terminal and the transportation vehicle (Bloomcamp, col. 7 line 67 – col. 8, line 2, “Upon receipt of valid access credentials, the mobile device 102 may be allowed to access the On Board Diagnostic system 130.”, and col. 4, lines 49-61, the On Board Diagnostic system gather information about the transportation vehicle to be access by mobile device, the location in the On Board Diagnostic system that stores the gathered information about the transportation vehicle corresponds to the claimed dedicated memory; and Fig. 1, OBD as part of vehicle has access to network 116; also, col. 7, lines 43-48, “The On Board Diagnostic 

As per claim 8, Bloomcamp-Barrett disclosed the method of claim 7, further comprising: 
transmitting data of the transportation vehicle from the one or more transportation vehicle-internal communication systems to the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit (Bloomcamp, col. 4, lines 49-61, “...the On Board Diagnostic system 130 may be configured to gather information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may be configured to gather information about fluid levels, tire pressure, major systems of the transportation vehicle 125, the engine of the transportation vehicle 125, malfunctions, damages, internal temperatures, installed software, installed firmware, and/or other information about the transportation vehicle 125. For example, the On Board Diagnostic system 130 may communicate with various sensors throughout the transportation vehicle 125. In some contexts, such information may be referred to as diagnostic information.”); 
transmitting data of the transportation vehicle from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the mobile terminal (Bloomcamp, col. 3, lines 55-63, “...once the mobile device has been given access to the On Board Diagnostic system, the user may view diagnostic information gathered by the On Board Diagnostic system. Diagnostic information may comprise information about fluid levels, 
transmitting data of the transportation vehicle from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer; or 
transmitting data of the transportation vehicle from the central computer to the mobile terminal (Bloomcamp, col. 8, lines 44-60, “...the On Board Diagnostic system 130 may request an update from the network 116 in response to determining that an update may be beneficial. The request may be sent from the head unit 132 or from the On Board Diagnostic system attachment. Alternatively, an update request may be sent from the mobile device 102 to the network 116 or to the On Board Diagnostic system 130 which may then relay the request to the network 116. In response to receiving the update request, the network 116 may send updated and/or new software and/or firmware to the transportation vehicle 125. In some cases, the update may be sent from a service delivery platform of the network 116. The updated and/or new software and/or firmware may be taken from the server 118 or from another location, such as a data store, accessible through the network 116. The update may be sent to the head unit 132, to the On Board Diagnostic system attachment, or to the mobile device 102.”). 

As per claim 9, Bloomcamp-Barrett disclosed the method of claim 1; Bloomcamp does not explicitly disclose the application on the mobile terminal retrieves the data of the transportation vehicle via an application programming interface; however, Barrett disclosed application on the mobile terminal retrieves the data of the transportation vehicle via an application programming interface (Barrett, par 0054, the mobile device application 106 includes an ability to perform an API call to obtain data from automobile 104); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Bloomcamp to incorporate the application programming interface for mobile device to access vehicle data as disclosed by Barrett, using of application programming interface would provide increased efficiency and portability. 

Claims 10-11, 13 and 16-18 recite substantially the same limitations as claims 1-2, 4 and 7-9, respectively, in the form of a system implementing the corresponding method, therefore, they are rejected under the same rationale.


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp in view of Barrett as applied to claim 1 above, and further in view of US PG-PUB No. 2016/0152210 A1 to Fulop (hereinafter Fulop).
As per claim 5, Bloomcamp-Barrett disclosed the method of claim 4, wherein the authentication of the application on the authentication module by way of an identification feature comprises: 
transmitting the identification feature from the mobile terminal to the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit (Bloomcamp, col. 10, lines 7-15, authorization information sent from mobile device to the On Board Diagnostic system); and 
Bloomcamp further disclosed information for authenticating user may be stored in a central computer (Bloomcamp, col. 7, lines 43-47, “The On Board Diagnostic system access list and the information contained therein, i.e. access credentials, registered devices, and other information, may be stored at a location accessible through the network 116, such as the server 118”), but does not explicitly disclose “transmitting the identification feature from the transportation vehicle-specific media playback system or the transportation vehicle-specific communication unit to the central computer”, however, in an analogous art in vehicle resource access control, Fulop disclosed the concept of forwarding authentication received from user to a central server for verifying authenticity of user (Fulop, par 0005, “...a reading device integrated in a vehicle can communicate to a server so as the reading device reads the authentication data of the user from a token and transmits the information to a server, which checks the presence of a valid reservation for the user”);  it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Bloomcamp to incorporate the concept of authenticating access request to vehicle via remote server as 

Claim 14 recites substantially the same limitations as claim 5, in the form of a system implementing the corresponding method, therefore, it is rejected under the same rationale.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bloomcamp in view of Barrett as applied to claim 1 above, and further in view of US PG-PUB No. 2017/0195324 A1 to Yamamoto (hereinafter Yamamoto).
As per claim 6, Bloomcamp-Barrett disclosed the method of claim 1; Bloomcamp further disclosed the identification feature can be a variety of forms (Bloomcamp, col. 3, lines 25-28, “The user credentials may comprise a username and password, user credentials, a Personal Identification Number (PIN), or other authorization information”, also col. 7, lines 26-35), but does not explicitly disclose the identification feature comprises a token and/or a certificate; however, in an analogous art in vehicle data access control, Yamamoto disclosed using token for authenticating mobile device for access vehicle resources (Yamamoto, par 0035, keys or tokens are used by vehicle head unit to authenticate mobile device); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Bloomcamp to incorporate the using token for authenticating mobile devices to transportation vehicle as disclosed by Yamamoto, since using of token instead of username and password would add an additional layer of security thus more desirable. 

Claim 15 recites substantially the same limitations as claim 6, in the form of a system implementing the corresponding method, therefore, it is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.